Case 2:11-cv-03582-GW-SS Document 131 Filed 03/22/19 Page 1 of 3 Page ID #:3790




   1 FISHER & KREKORIAN
     Kevin Fisher (Bar No. 131455)
   2 rkf@fkslaw.net
     2121 Park Drive
   3 Los Angeles, California 90026
     Telephone: (310) 862-1225
   4 Facsimile: (310) 388-0805
   5 Attorneys for Claimants
     Teodoro Nguema Obiang Mangue
   6 and Sweetwater Malibu, LLC
   7
   8                                        UNITED STATES DISTRICT COURT
   9                                    CENTRAL DISTRICT OF CALIFORNIA
  10                                             WESTERN DIVISION
  11
  12 UNITED STATES OF AMERICA,                            CASE NO. CV 11-3582-GW
  13                           Plaintiff,
  14             vs.                                      JOINT STIPULATION TO
                                                          SCHEDULE STATUS
  15 ONE WHITE CRYSTAL-COVERED                            CONFERENCE RE SETTLEMENT
     "BAD TOUR" GLOVE AND OTHER
  16 MICHAEL JACKSON
     MEMORABILIA; REAL PROPERTY
  17 LOCATED ON SWEETWATER
     MESA ROAD IN MALIBU,
  18 CALIFORNIA; ONE 2011 FERRARI
     599 GTO,
  19
              Defendants.
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                            CASE NO. 2:11-03582-GW-SS
                                                             JOINT STIPULATION AND/OR JOINT MOTION
       04579.23529/4605224.1
Case 2:11-cv-03582-GW-SS Document 131 Filed 03/22/19 Page 2 of 3 Page ID #:3791




   1                 JOINT STIPULATION AND/OR JOINT MOTION
   2         Claimants Teodoro Nguema Obiang Mangue and Sweetwater Malibu, LLC
   3 (collectively “Sweetwater Claimants”)and Plaintiff United States of America, by
   4 and through their respective counsel of record, hereby stipulate and agree as
   5 follows:
   6         WHEREAS, on October 13, 2014, the United States and the Sweetwater
   7 Claimants filed a Joint Motion and Stipulation to Remove Actions From Court’s
   8 Active Calendar and Enforce Settlement Agreement (the “Joint Stipulation”)
   9 resolving the above-captioned, which was approved by the Court on October 15,
  10 2014;
  11         WHEREAS, pursuant to the Stipulation, the Defendant Res was to be
  12 liquidated and the proceeds of that liquidation (“Liquidation Proceeds”) handled by
  13 the parties pursuant to the terms of the Joint Stipulation. WHEREAS, pursuant to
  14 the Joint Stipulation, the Court retained jurisdiction over this matter;
  15         WHEREAS, the United States and the Sweetwater Claimants continue to
  16 engage in constructive discussions regarding how to best use the Liquidation
  17 Proceeds consistent with the terms of the Stipulation but have not yet finalized a
  18 selection of charities to receive these funds; and
  19         WHEREAS, the United States and the Sweetwater Claimants agree that a
  20 status conference with the Court to discuss and update the Court as to the status of
  21 the implementation of the Stipulation’s terms is appropriate;
  22         NOW, THEREFORE, the parties, by and through their respective counsel of
  23 record, hereby stipulate and agree, subject to the Court’s approval, as follows:
  24
  25            1. A Status Conference should be scheduled for May 20, 2019, or any
  26            date that the Court deems appropriate, to provide the Court with a status
  27            update regarding the disbursement of the Liquidation Proceeds and other
  28            issues related to the Joint Stipulation.
                                                 -1-                  CASE NO. 2:11-03582-GW-SS
                                                                            JOINT STIPULATION
Case 2:11-cv-03582-GW-SS Document 131 Filed 03/22/19 Page 3 of 3 Page ID #:3792




   1             IT IS SO STIPULATED.
   2
   3 DATED: March 22, 2019              FISHER & KREKORIAN
   4
   5                                    By s/ Kevin Fisher
   6                                      Kevin Fisher
                                          Attorney for Claimants Teodoro Nguema
   7                                      Obiang Mangue and Sweetwater Malibu, LLC
   8
   9
       DATED: March 22, 2019            MONEY LAUNDERING AND ASSET
  10                                    RECOVERY SECTION
  11                                    CRIMINAL DIVISION
                                        UNITED STATES DEPARTMENT OF JUSTICE
  12
  13
  14                                    By s/ Woo S. Lee
  15                                      Woo S. Lee
                                          Attorneys for United States of America
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       04579.23529/4605224.1                   -2-
